- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). (A free translation of the original report in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION As of - 09/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY THE REGISTRATION WITH THE CVM DOES NOT IMPLY THAT ANY OPINION IS EXPRESSED ON THE COMPANY. THE INFORMATION PROVIDED IS THE RESPONSIBILITY OF THE COMPANY'S MANAGEMENT 1.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (Taxpayers Record Number) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 4 - NIRE 01.02 - HEAD OFFICE 1 - ADDRESS 2 - QUARTER OR DISTRICT Av. República do Chile, 65 - 24 th floor Centro 3 - CEP (ZIP CODE) 4 - CITY 5 - STATE 20031-912 Rio de Janeiro RJ 6 - AREA CODE 7 - PHONE 8 - PHONE 9 - PHONE 10 - TELEX 3224-2040 3224-2041 - 11 - AREA CODE 12 - FAX 13 - FAX 14 - FAX 3249-9999 3224-6055 - 15 - E-MAIL petroinvest@petrobras.com.br 01.03 - DIRECTOR OF INVESTOR RELATIONS (BUSINESS ADDRESS) 1 - NAME Almir Guilherme Barbassa 2 - ADDRESS 3 - QUARTER OR DISTRICT Av. República do Chile, 65 - 23 rd floor Centro 4 - CEP (ZIP CODE) 5 - CITY 6 - STATE 20031-912 Rio de Janeiro RJ 7 - AREA CODE 8 - PHONE 9 - PHONE 10 - PHONE 11 - TELEX 3224-2040 3224-2041 - 12 - AREA CODE 13 - FAX 14  FAX 15 - FAX 3224-9999 3224-6055 3224-7784 16 - E-MAIL barbassa@petrobras.com.br 01.04 - GENERAL INFORMATION/INDEPENDENT ACCOUNTANTS CURRENT FISCAL YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - ENDING 3 - QUARTER 4 - BEGINNING 5 - END 6 - QUARTER 7 - BEGINNING 8 - END 01/01/2010 12/31/2010 3 07/01/2010 09/30/2010 4 10/01/2009 12/31/2009 9- NAME OF INDEPENDENT ACCOUNTING FIRM 10- CVM CODE KPMG Auditores Independentes 00418-9 11- NAME OF THE LEAD PARTNER 12- CPF (Taxpayers registration) Manuel Fernandes Rodrigues de Sousa 783.840.017-15 Page: 1 01.05 - CURRENT BREAKDOWN OF PAID-IN CAPITAL No. OF SHARES (THOUSANDS) 1- CURRENT QUARTER 09/30/2010 2 - PREVIOUS QUARTER 12/31/2009 3 - PREVIOUS YEAR 09/30/2009 Capital Paid-in 1  Common 2  Preferred 3  Total Treasury Stock 4  Common 0 0 0 5  Preferred 0 0 0 6  Total 0 0 0 01.06  CHARACTERISTICS OF THE COMPANY 1  TYPE OF COMPANY Commercial, Industrial and Other 2  SITUATION Operational 3  TYPE OF SHARE CONTROL State Holding Company 4  ACTIVITY CODE 1010  Oil and Gas 5  MAIN ACTIVITY Prospecting Oil/Gas, Refining and Energy Activities 6  TYPE OF CONSOLIDATION Total 7  TYPE OF ACCOUNTANTS REPORT Unqualified review opinion 01.07  CORPORATIONS/PARTNERSHIPS EXCLUDED FROM THE CONSOLIDATED STATEMENTS 1  ITEM 2  CNPJ (TAXPAYERS RECORD NUMBER) 3  NAME 01.08  DIVIDENDS/INTEREST ON CAPITAL APPROVED AND/OR PAID DURING AND AFTER THE CURRENT QUARTER 1  ITEM 2  EVENT 3  APPROVAL DATE 4  TYPE 5  PET BEGINS ON 6  TYPE OF SHARE 7  DIVIDENDS PER SHARE 01 RCA 07/16/2010 Interest on Capital Payable 08/31/2010 ON 02 RCA 07/16/2010 Interest on Capital Payable 08/31/2010 PN 03 RCA 10/22/2010 Interest on Capital Payable PN 04 RCA 10/22/2010 Interest on Capital Payable PN Page:2 01.01 IDENTIFICATION 1  CVM CODE 2  NAME OF THE COMPANY 3  CNPJ (Taxpayers Record Number) 00951-2 PETRÓLEO BRASILEIRO S.A.  PETROBRAS 33.000.167/0001-01 01.09  SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1  ITEM 2  DATE OF CHANGE 3  CAPITAL (R$ Thousand) 4  AMOUNT OF CHANGE (R$ Thousand) 5  REASON FOR CHANGE 7  NUMBER OF SHARES ISSUED (Thousands) 8  SHARE ISSUE PRICE (R$) 01 04/22/2010 Revenue Reserves/Capital 0 02 09/29/2010 Public subscription 03 09/29/2010 Public subscription 1.10 - INVESTOR RELATIONS DIRECTOR 1 - DATE 2 - SIGNATURE 11/11/2010 Page:3 02.01 - UNCONSOLIDATED BALANCE SHEET - ASSETS (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 09/30/2010 4 - 12/31/2009 1 Total Assets Current Assets Cash and Cash Equivalents Cash and Banks Short Term Investments Accounts Receivable, net Customers Customers Subsidiary and Affiliated Companies Other Accounts Receivable Allowance for Doubtful Accounts Miscellaneous Credits 0 0 Inventories Other Dividends Receivable Recoverable Taxes Prepaid Expenses Other Current Assets Marketable Securities Advances to Suppliers Non-current Assets Long-Term Assets Miscellaneous Credits Petroleum and Alcohol Accounts  STN Marketable Securities Investments in Privatization Process Other Accounts Receivable Accounts Receivable, net With Affiliates 0 0 With Subsidiaries Other Companies 0 0 Other Project Financing Deferred Income Tax and Social Contribution Deferred Value-Added Tax (ICMS) Deferred PASEP/COFINS Judicial Deposits Advance for Pension Plan 0 0 Advances to Suppliers Prepaid Expenses Inventories Page: 4 02.01 - UNCONSOLIDATED BALANCE SHEET - ASSETS (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 09/30/2010 4 - 12/31/2009 Other Non-Current Assets Fixed Assets Investments In Affiliates In Affiliates - Goodwill In subsidiaries In subsidiaries - Goodwill Other investments Property, Plant and Equipment Intangible Deferred Charges Page: 5 02.02 - UNCONSOLIDATED BALANCE SHEET - LIABILITIES (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 09/30/2010 4 - 12/31/2009 2 Liabilities and Shareholders Equity Current Liabilities Loans and Financing Financing Interest on Financing Debentures 0 0 Suppliers Taxes, Contribution and Participation Dividends payable Accruals Payroll and Related Charges Provision for Contingencies Pension plan Healthcare benefits plan Profit sharing for employees and management Debts with Subsidiaries and Affiliated Companies Suppliers Others Advances from Customers Project Financing Undertakings with transfer of benefits, risks and control of assets Deferred Income 0 0 Credit Rights Assingned - FIDC-NP Others Non-Current Liabilities Long-term Liabilities Loans and Financing Financing Debentures 0 0 Accruals Healthcare Benefits Plan Provision for Contingencies Pension Plan Deferred Income Tax and Social Contribution Subsidiaries and Affiliated Companies Advance for Future Capital Increase 0 0 Others Provision for Dismantling of Areas Undertakings with transfer of benefits, risks and control of assets Deferred Income Others Accounts and Expenses Payable Page: 6 02.02 - UNCONSOLIDATED BALANCE SHEET - LIABILITIES (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 09/30/2010 4 - 12/31/2009 Deferred income 0 0 Shareholders Equity Subscribed and Paid-In Capital Paid in Capital Capital Reserves AFRMM and Other 0 0 Fiscal Incentive - Income Tax 0 Expenditure with issuing of shares 0 Changes of participation in subsidiaries Revaluation Reserve 0 0 Own Assets 0 0 Subsidiaries and Affiliated Companies 0 0 Revenue Reserves Legal Statutory For Contingencies 0 0 Unrealized Earnings 0 0 Retention of Earnings Undistributed Dividends 0 0 Others Revenue Reserves Equity valuation adjustments Adjustments of securities Accumulated translation adjustments Adjustments in business combinations 0 0 Retained Earnings/(Accumulated losses) Advance for Future Capital Increase 0 0 Page: 7 03.01 - UNCONSOLIDATED STATEMENT OF INCOME (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 3 - 07/01/2009 to 09/30/2009 4 - 01/01/2009 to 09/30/2009 Gross Operating Revenues Sales Deductions Net Operating Revenues Cost of Products and Services Sold Gross profit Operating Expenses Selling General and Administrative Management and Board of Directors Remuneration Administrative Financial Income Expenses Other Operating Income 0 0 0 0 Other Operating Expenses Taxes Cost of Research and Technological Development Impairment 0 0 0 0 Exploratory Costs for the Extraction of Crude Oil and Gas Healthcare and Pension Plan Monetary and Foreign Exchange Variations, Net Other Operating Expenses, Net Equity Pick-up Operating Income Non-operating Income 0 0 0 0 Revenues 0 0 0 0 Expenses 0 0 0 0 Page: 8 03.01 - UNCONSOLIDATED STATEMENT OF INCOME (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 3 - 07/01/2009 to 09/30/2009 4 - 01/01/2009 to 09/30/2009 Income before Taxes/Profit Sharing Income Tax and Social Contribution Deferred Income Tax Statutory Participations/Contributions 0 0 0 0 Participations 0 0 0 0 Contributions 0 0 0 0 Reversal of Interest on Shareholders Capital 0 0 0 0 Net Income for the period Number of Shares. Ex-Treasury (Thousand) Net Income per Share (Reais) Loss per Share (Reais) Page: 9 04.01 - STATEMENT OF CASH FLOWS - INDIRECT METHOD (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 3 - 07/01/2009 to 09/30/2009 4 - 01/01/2009 to 09/30/2009 Net Cash - Operating Activities Cash provided by operating activities Net income for the year Minority interest 0 0 0 0 Equity in earnings (losses) of significant investments Goodwill/discount - Amortization 0 0 0 0 Depreciation, exhaustion and amortization Loss on recovery of assets Write-off of dry wells Residual value of permanent assets written off Exchange and monetary variation and charges on financing Deferred income and social contribution taxes, net Changes in assets and liabilities Accounts receivable Inventories Petroleum and alcohol accounts - STN Accounts payable to suppliers Taxes, fees and contributions Project financing obligations Healthcare and pension plans Short term operations with subsidiaries and affiliated company Others Other assets Other liabilities Net Cash - Investment Activities Investments in business segments Investments in marketable securities Page:10 04.01 - STATEMENT OF CASH FLOWS - INDIRECT METHOD (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 3 - 07/01/2009 to 09/30/2009 4 - 01/01/2009 to 09/30/2009 Other investments Dividends received Undertakings under negotiation Net Cash - Financing Activities Financing and loans, net Non standard Credit Rights Investment Fund Dividends paid to shareholders Payment of capital 0 0 Expenditure with issuing of shares 0 0 Exchange variation on cash and cash equivalents 0 0 0 0 Increase (decrease) in cash and cash equivalents Opening balance of cash and cash equivalents Closing balance of cash and cash equivalents Page:11 05.01 - STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 07/01/2010 to 09/30/2010 (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - CAPITAL 4 - CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/(ACCUMULATED LOSSES) 8 - EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS EQUITY Opening balance 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 0 Income / loss for the period 0 0 0 0 0 Distributions 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserves 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 Adjustments of marketable securities 0 0 0 0 0 Accumulated translation adjustments 0 0 0 0 0 Adjustments from business combinations 0 0 0 0 0 0 0 Increase / decrease in capital 0 0 0 0 0 Capital increase with issuing of shares 0 0 0 0 0 Capital increase with reserves 0 0 0 0 0 0 0 Capital to be paid in 0 0 0 0 0 Formation / realization of capital reserves 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other capital transactions 0 0 0 0 0 Changes of participation in subsidiaries 0 0 0 0 0 Expenditure with issuing of shares 0 0 0 0 0 Others 0 0 0 0 0 0 0 Closing balance 0 Page:12 05.02- STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 01/01/2010 to 09/30/2010 (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - CAPITAL 4 - CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/(ACCUMULATED LOSSES) 8 - EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS EQUITY Opening balance 0 Prior year adjustments 0 0 Adjusted balance 0 Income / loss for the period 0 0 0 0 0 Distributions 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserves 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 Adjustments of marketable securities 0 0 0 0 0 Accumulated translation adjustments 0 0 0 0 0 Adjustments from business combinations 0 0 0 0 0 0 0 Increase / decrease in capital 0 0 0 Capital increase with issuing of shares 0 0 0 0 0 Capital increase with reserves 0 0 0 0 Capital to be paid in 0 0 0 0 0 Formation / realization of capital reserves 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other capital transactions 0 0 0 0 0 Changes of participation in subsidiaries 0 0 0 0 0 Expenditure with issuing of shares 0 0 0 0 0 Others 0 0 0 0 0 0 0 Accumulated consolidation adjustments 0 0 0 0 0 0 0 Closing balance 0 Page:13 08.01 - CONSOLIDATED BALANCE SHEET - ASSETS (IN THOUSAND OF REAIS) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 1 Total Assets Current Assets Cash and Cash Equivalents Cash and Banks Short Term Investments Accounts Receivable, net Customers Customers Credits with Affiliated Companies Other Accounts Receivable Allowance for Doubtful Accounts Miscellaneous Credits 0 0 Inventories Other Dividends Receivable Recoverable Taxes Prepaid Expenses Other Current Assets Marketable Securities Non-current Assets Long-Term Assets Credits Petroleum and Alcohol Accounts Marketable Securities Investments in Privatization Process Accounts Receivable, net Credits with Affiliated Companies With Affiliates With Subsidiaries 0 0 Other Companies 0 0 Other Projects Financings 0 0 Deferred Income Tax and Social Contribution Deferred ICMS Deferred PASEP/COFINS Other Taxes Judicial Deposits Advance for Migration - Pension Plan 0 0 Advance to Suppliers Prepaid Expenses Compulsory Loans - Eletrobras 10 54 Page:14 08.01 - CONSOLIDATED BALANCE SHEET - ASSETS (IN THOUSAND OF REAIS) 1 - Code 2 - Description 3 - 09/30/2010 4 - 12/31/2009 Inventories Other Non-current Assets Fixed Assets Investments In Affiliates In Subsidiaries 0 0 Other Investments Discount - Acquisition Investments 0 0 Goodwill - Acquisition Investments Property, Plant and Equipment Intangible Deferred Charges 0 0 Page:15 08.02 - CONSOLIDATED BALANCE SHEET - LIABILITIES (IN THOUSAND OF REAIS) 1 - Code 2 - DESCRIPTION 3 - 09/30/2010 4 - 12/31/2009 2 Liabilities and Shareholders Equity Current Liabilities Loans and Financing Financing Interest on Financing Debentures 0 0 Suppliers Taxes, Contribution and Participation Dividends Payable Accruals Payroll and Related Charges Provision for Contingencies Pension Plan Healthcare benefits plan Profit sharing for employees and management Debts with Subsidiaries and Affiliated Companies Other Advances from Customers Projects Financing Undertakings with transfer of benefits, risks and control of assets Deferred Income Others Non-current Liabilities Long-term Liabilities Loans and Financing Debentures 0 0 Accruals Healthcare Benefits Plan Contingency Accrual Provision for Pension plan Deferred Income Tax and Social Contribution Other Deferred Taxes Subsidiaries and Affiliated Companies Advance for Future Capital Increase 0 0 Others Provision for Dismantling of Areas Undertakings with transfer of benefits, risks and control of assets Deferred Income Others Accounts and Expenses Payable Deferred Income 0 0 Non-controlling Interest Page:16 08.02 - CONSOLIDATED BALANCE SHEET - LIABILITIES (IN THOUSAND OF REAIS) 1 - Code 2 - DESCRIPTION 3 - 09/30/2010 4 - 12/31/2009 Shareholders equity Realized capital Paid in Capital Monetary Restatement of Capital 0 0 Capital Reserves AFRMM subsidy 0 0 Fiscal Incentive - Income Tax 0 Expenditure with issuing of shares 0 Changes of participation in subsidiaries Revaluation Reserve 0 0 Own Assets 0 0 Subsidiaries and Affiliated Companies 0 0 Revenue Reserves Legal Statutory For Contingencies 0 0 Unrealized Earnings 0 0 Retained Earnings Undistributed Dividends 0 0 Others Revenue Reserves Equity valuation adjustments Adjustments of securities Accumulated translation adjustments Adjustments in business combinations 0 0 Retained Earnings/(Accumulated losses) 0 Advance for Capital Increase 0 0 Page:17 09.01 - CONSOLIDATED STATEMENT OF INCOME FOR THE QUARTER (IN THOUSAND OF REAIS) 1 - Code 2 - DESCRIPTION 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 - 07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 Gross Operating Revenues Sales Deductions Net Operating Revenues Cost of Products and Services Sold Gross profit Operating Expenses Selling General and Administrative Management and Board of Directors Remuneration Administrative Financial Income Expenses Other Operating Income 0 0 0 0 Other Operating Expenses Taxes Cost of Research and Technological Development Impairment 0 0 Exploratory Costs for The Extraction of Crude Oil and Gas Healthcare and Pension Plan Net Monetary and Exchanges Variation Other Operating Expenses, Net Equity Pick-up Operating income Non-operating income 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Page:18 09.01 - CONSOLIDATED STATEMENT OF INCOME FOR THE QUARTER (IN THOUSAND OF REAIS) 1 - Code 2 - DESCRIPTION 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 - 07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 Income before Taxes/Profit sharing Income Tax and Social Contribution Deferred Income Tax Profit Sharing/ Statutory Contribution 0 0 0 0 Participations 0 0 0 0 Contributions 0 0 0 0 Reversal of Interest on Stockholders capital 0 0 0 0 Non-controlling Interest Net Income/loss for the period NUMBER OF SHARES. EX-TREASURY (Thousand) NET INCOME PER SHARE (Reais) LOSS PER SHARE (Reais) Page:19 10.01  CONSOLIDATED STATEMENT OF CASH FLOWS - INDIRECT METHOD (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 - 07/01/2009 to 09/30/2009 5 - 01/01/2009 to 09/30/2009 Net Cash - Operating Activities Cash provided by operating activities Net income for the year Minority interest Equity in earnings (losses) of significant investments Goodwill/discount - Amortization 0 0 0 0 Depreciation, exhaustion and amortization Loss on recovery of assets Write-off of dry wells Residual value of permanent assets written off Exchange and monetary variation and charges on financing Deferred income and social contribution taxes, net Changes in assets and liabilities Accounts receivable Inventories Petroleum and alcohol accounts - STN Accounts payable to suppliers Taxes, fees and contributions Project financing obligations Healthcare and pension plans Short term operations with subsidiaries / affiliated companies Others Other assets Other liabilities Net Cash - Investment Activities Investments in business segments Investments in marketable securities Page:20 10.01  CONSOLIDATED STATEMENT OF CASH FLOWS - INDIRECT METHOD (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - 07/01/2010 to 09/30/2010 4 - 01/01/2010 to 09/30/2010 5 - 07/01/2009 to 09/30/2009 6 - 01/01/2009 to 09/30/2009 Other investments Dividends received Undertakings under negotiation 0 0 0 0 Net Cash - Financing activities Financing and loans, net Non standard Credit Rights Investment Fund 0 0 0 0 Dividends paid to shareholders Capital increase 0 0 Expenditure with issuing of shares 0 0 Exchange variation on cash and cash equivalents Increase (decrease) in cash and cash equivalents Opening balance of cash and cash equivalents Closing balance of cash and cash equivalents Page:21 11.01  CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 07/01/2010 to 09/30/2010 (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - CAPITAL 4 - CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ (ACCUMULATED LOSSES) 8 - EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS EQUITY Opening balance 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 0 Income / loss for the period 0 0 0 0 0 Distributions 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserves 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 Adjustments of marketable securities 0 0 0 0 0 Accumulated translation adjustments 0 0 0 0 0 Adjustments from business combinations 0 0 0 0 0 0 0 Increase / decrease in capital 0 0 0 0 0 Capital increase with issuing of shares 0 0 0 0 0 Capital increase with reserves 0 0 0 0 0 0 0 Capital to be paid in 0 0 0 0 0 Formation / realization of capital reserves 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other capital transactions 0 0 0 0 0 Additional capital contribution 0 0 0 0 0 Expenditure with issuing of shares 0 0 0 0 0 Others 0 0 0 0 0 0 0 Accumulated consolidation adjustments 0 0 0 0 0 0 0 Closing balance 0 Page: 22 11.02 - STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 01/01/2010 to 09/30/2010 (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - CAPITAL 4 - CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ (ACCUMULATED LOSSES) 8 - EQUITY VALUATION ADJUSTMENTS 9 - TOTAL SHAREHOLDERS EQUITY Opening balance 0 0 Prior year adjustments 0 0 0 0 0 0 0 Adjusted balance 0 0 Income / loss for the period 0 0 0 0 0 Distributions 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Other distributions 0 0 0 0 0 0 0 Realization of profit reserves 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 Adjustments of marketable securities 0 0 0 0 0 Accumulated translation adjustments 0 0 0 0 0 Adjustments from business combinations 0 0 0 0 0 0 0 Increase / decrease in capital 0 0 0 Capital increase with issuing of shares 0 0 0 0 0 Capital increase with reserves 0 0 0 0 Capital to be paid in 0 0 0 0 0 Formation / realization of capital reserves 0 0 0 0 0 0 0 Treasury shares 0 0 0 0 0 0 0 Other capital transactions 0 0 0 0 0 Additional capital contribution 0 0 0 0 0 Expenditure with issuing of shares 0 0 0 0 0 Others 0 0 0 0 0 0 0 Accumulated consolidation adjustments 0 0 0 0 0 0 0 Closing balance 0 Page:23 (A free translation of the original report in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 09/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 06.01 - NOTES TO THE QUARTERLY INFORMATION 1 The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated to prospecting, drilling, refining, processing, trading and transporting petroleum originating from wells, schist or other rocks, and oil products, natural gas and other liquid hydrocarbons, in addition to activities connected with energy, and it may carry out research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. 2 Presentation of the financial statements Consolidated financial statements The consolidated interim financial statements are being presented in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). Company financial statements The Company interim financial statements are being presented in accordance with accounting practices generally accepted in Brazil, observing the provisions contained in the Corporation Law and they incorporate the changes introduced by Law 11638/07 and Law 11941/09, complemented by the new pronouncements, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and rules of the Brazilian Securities Commission (CVM) during 2009, to be applied as from 2010. The pronouncements, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and the rules of the Brazilian Securities Commission (CVM) are converging with the international accounting standards issued by the IASB. Some adjustments were made to the company financial statements aiming at aligning and adjusting them to consolidated financial statements in accordance with IFRS, as required by CVM Resolution 610/09 (CPC 43  Initial Adoption of the Technical Pronouncements). Accordingly, the Company financial statements do not present differences in relation to the consolidated statements according to IFRS, except for the maintenance of deferred charges, as established in CPC 43. The reconciliations of shareholders equity and results of the parent company with the consolidated statements are described in note 3.4. Page: 24 Financial statements for 2009 Until December 31, 2009, Petrobras presented its Company and consolidated financial statements in accordance with accounting practices generally accepted in Brazil, which incorporated the changes introduced through Law 11.638/07 and Law 11.941/09 (Provisional Measure 449/08), complemented by the pronouncements of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and rules of the Brazilian Securities Commission (CVM) until December 31, 2008. As established in CVM Resolution 609/09 (CPC 37  Initial Adoption of International Accounting Standards), international standards were implemented retroactively to January 1, 2009. Accordingly, the accounting information originally disclosed was adjusted and is being presented in accordance with international accounting standards. The comparison of the balance sheet on the date of adoption of IFRS and the other adjusted information for 2009 with the amounts disclosed on those dates is presented in notes 3.2 and 3.3. 3 Adoption of international accounting standards In the balance sheet for adoption of IFRS as of January 1, 2009, mandatory exceptions and certain optional exemptions for retroactive application of the IFRS were applied in accordance with CPC 37 and are presented as follows: Transition of the accounting practices a) Exchange variations recorded in a specific shareholders equity account The Company adopted CPC 02  Effects of changes in the exchange rates and translation of the financial statements (IAS 21) in fiscal year 2008. However, at to the date of the opening balance of January 1, 2009, the balance of accumulated translation adjustments existing as of December 31, 2008 in the amount of R$ 636,264 thousand, was transferred to retained earnings aiming at equivalence to the exemption of IFRS 1 from not calculating retroactively the exchange variations of investments in subsidiaries and affiliated companies with a functional currency different from the parent company. b) Capitalization of loan costs The Company capitalized financial charges only for the loans directly linked to a construction project, pursuant to CVM Resolution 193/96, applicable until December 31, 2008. From January 1, 2009 onwards, the Company also capitalized financial charges based on an average funding rate applied to the balance of work in progress, thus adopting the exemption established in IFRS 1 of not changing retroactively the criteria for computing capitalizable costs. Page:25 c) Business combinations Business combinations occurring up to and including December 31, 2008 were recorded in the accounting pursuant to CVM Instruction 247/96. On adopting IFRS, the Company chose not to apply retroactively the requirements of CPC 15  Business Combinations (IFRS 3), as permitted by IFRS 1. Therefore, the goodwill existing at December 31, 2008, net of amortization, was maintained and is no longer amortized. The balances of negative goodwill existing as of December 31, 2008, in the amount of R$ 815,655 thousand, were recognized against retained earnings on the date of transition to IFRS, also resulting in the reversal of amortizations recognized in the income statement. The discounts verified in the acquisitions of Special Purpose Entities (SPE), during 2009, were recorded reducing the investment balances. For IFRS purposes they are considered as transactions with partners as owners, since the Company already controlled their operating activities and, consequently, consolidated their financial statements pursuant to CVM Instruction 408/04. Pursuant to CPC 36  Consolidated Statements (IAS 27), the amount of R$ 1,421,952 thousand was recognized directly in shareholders equity in 2009. d) Provision for abandonment of wells and dismantling of areas The costs for abandonment of assets and dismantling of areas are calculated considering the future costs discounted at a rate free of risk recorded in assets and liabilities when the obligation is incurred. Until December 31, 2008, Petrobras adopted as an accounting practice SFAS pronouncement 143  Accounting for Asset Retirement Obligations of the Financial Accounting Standards Board (FASB), pursuant to which the future obligation with abandonment of wells and dismantling of production areas should be recorded in the accounting at its present value as a provision, considering the historic rates for each period for which the provision was recorded. With the adoption of ICPC 12  Changes in Liabilities for Deactivation, Restoration and Other Similar Liabilities (IFRIC 1), the provision for abandonment of wells and dismantling of areas should reflect the effects of the changes in the current discount rate from one period to another. The Company recorded the amount of R$ 1,273,166 thousand in retained earnings on the transition date, adopting the exemption from not using the provision at the time that the obligation had incurred, so that the cost of property, plant and equipment reflects the changes in the balance of the provision. Page: 26 e) Post-retirement benefits There is no difference in accounting practices for the valuation of post-employment benefits between CVM Resolution 371/00, in force until December 31, 2008, and CPC 33  Benefits for Employees (IAS 19), since on the adoption of IFRS the Company chose to maintain the corridor method for the recording of actuarial gains and losses in the income statement. Accordingly, the moment of initial adoption of these pronouncements, different from the date of creation of the plans, could produce different balances for unrecognized actuarial gains and losses. The balance of unrecognized actuarial gains and losses at December 31, 2008, in the amount of R$ 580,000 thousand, was fully recorded against retained earnings on the transition date, thus adopting the exemption established in IFRS 1. Actuarial gains and losses generated after the transition date will be recognized in the income statement by the corridor method. f) Deferred expenses and revenues Law 11.941/09 extinguished deferred assets, permitting maintaining the balance as of December 31, 2008, which will continue to be amortized in up to 10 years, subject to impairment testing, which was adopted by the Company in the individual accounting statements, in accordance with that established by CPC 43. Pursuant to IFRS pre-operating expenses and gains should be recorded as expenses and revenues, respectively, when incurred. With the adoption of IFRS, the amount of R$ 1,035,983 thousand was recorded in retained earnings in consolidated. g) Public service concessions The Company exercises shared control over state gas distributors, which are proportionally consolidated to the share Petrobras holds in the capital of these companies. These distributors operate under concessions and their activities are classified within the requirements of ICPC 01  Concession Agreements (IFRIC 12). Consequently, rights presented as part of the property, plant and equipment of these companies, in the amount of R$ 575,499 thousand, are now addressed as intangible assets. Page:27 h) Reclassifications The following reclassifications were made aiming to adjust the Companys presentation to the requirements of IFRS. · Advances to suppliers that used to be presented as part of inventories or property, plant and equipment, were classified to specific lines for advances in current and non-current assets; · Deferred income tax and social contributions, which used to be presented under current assets and liabilities, were reclassified to non-current assets and liabilities and, when applicable, are presented at their net amounts; · Certain balances presented as part of deferred assets that met the criteria for recognition in IFRS were reclassified to prepaid expenses. Page:28 Comparison of the financial statements adjusted to IFRS and those published Consolidated balance sheets R$ thousand 01/01/2009 (*) 12/31/2009 Adjusted to Adjusted to Assets As published IFRS As published IFRS Current assets Cash and cash equivalents 15,888,596 16,099,008 28,795,714 29,034,228 Marketable securities 288,751 288,751 123,824 123,824 Trade accounts receivable, net 14,903,732 14,968,941 13,984,270 14,062,355 Dividends receivable 20,101 20,101 17,688 17,688 Inventories 19,977,171 18,391,281 21,424,651 19,447,693 Taxes, contributions and profit-sharing 9,641,247 7,912,950 9,650,733 7,022,538 Prepaid expenses 1,393,879 1,395,172 1,287,454 1,288,623 Other current assets 1,461,801 3,014,457 1,389,681 3,376,626 Non-current assets Long-term receivables Trade accounts receivable, net 1,326,522 1,330,819 3,285,420 3,288,040 Petroleum and alcohol account  STN 809,673 809,673 816,714 816,714 Marketable securities 4,066,280 4,066,280 4,638,959 4,638,959 Deposits in court 1,853,092 1,853,092 1,988,688 1,988,688 Prepaid expenses 1,400,072 1,635,240 1,294,277 1,431,565 Deferred income tax and social contribution 10,238,308 12,967,379 12,931,807 16,231,449 Inventories 303,929 113,740 180,618 38,933 Other long-term receivables 1,256,967 6,354,179 1,243,548 6,488,708 Investments 5,106,495 5,674,147 3,148,357 5,659,760 Property, plant and equipment 190,754,167 185,693,589 230,230,518 227,079,424 Intangible assets 8,003,213 9,592,456 6,808,331 8,270,864 Deferred charges 3,469,846 - 2,365,998 - (*) Date of initial adoption Page: 29 R$ thousand 01/01/2009 (*) 12/31/2009 Liabilities Adjusted to Adjusted to As published IFRS As published IFRS Current liabilities Financing 12,451,137 12,688,871 13,571,170 13,746,575 Interest on financing 823,330 950,825 1,316,041 1,418,960 Contractual commitments with transfer of benefits, risks and control of assets 585,045 585,045 390,252 390,252 Accounts payable to suppliers 17,027,579 17,168,421 16,980,678 17,081,600 Taxes, contributions and profit-sharing 12,741,382 8,563,605 12,747,880 10,590,141 Proposed dividends 9,914,707 9,914,707 2,333,053 2,333,053 Project financing 188,858 188,858 212,359 212,359 Pension plan 627,988 627,988 641,774 641,774 Healthcare plan 523,714 523,714 565,952 565,952 Salaries, vacation pay and charges 2,016,430 2,027,008 2,293,528 2,303,944 Provision for contingencies 54,000 54,000 54,000 54,000 Advances from clients 666,107 666,107 556,208 559,657 Provision for profit-sharing for employees and officers 1,344,526 1,344,526 1,495,323 1,495,323 Deferred income 5,929 5,929 7,474 7,474 Other accounts and expenses payable 3,586,429 2,984,350 4,863,945 3,427,702 Non-current liabilities Financing 50,049,441 50,438,874 84,702,691 84,992,180 Contractual commitments with transfer of benefits, risks and 804,998 804,998 349,482 349,482 control of assets Subsidiaries and affiliated companies 49,289 49,289 52,433 52,433 Deferred income tax and social contribution 13,165,132 17,632,684 17,290,995 20,457,784 Pension plan 3,475,581 3,891,041 3,561,330 3,956,070 Healthcare plan 10,296,679 9,309,086 11,184,849 10,208,276 Provision for contingencies 890,326 912,343 844,951 865,299 Provision for dismantling of areas 6,581,618 5,417,312 4,896,343 4,790,500 Deferred income 1,292,906 229,373 1,232,227 231,204 Other accounts and expenses payable 1,982,355 2,226,387 2,387,546 2,460,608 Shareholders' equity Paid in capital 78,966,691 78,966,691 78,966,691 78,966,691 Capital reserves 514,857 514,779 514,857 1,936,809 Revaluation reserve 10,284 - 350 - Profit reserves 58,643,049 61,623,889 79,521,014 83,457,740 Accumulated translation adjustments 636,264 - 455,322 (163,347 ) Equity valuation adjustments (405,863 ) (405,863) 6,365 6,365 138,365,282 140,699,496 159,464,599 164,204,258 Non-controlling interest 2,653,074 2,276,418 1,610,167 2,909,819 Total shareholders' equity 141,018,356 142,975,914 161,074,766 167,114,077 (*) Date of initial adoption Page: 30 Reconciliation of consolidated shareholders equity R$ thousand 01/01/2009 (*) 12/31/2009 Shareholders equity as published Capitalization of loan costs 2,493,675 Business combinations 815,655 2,247,811 Provision for abandonment of wells and dismantling of areas 1,273,149 434,227 Post-retirement benefits 580,000 587,133 Deferred expenses and revenues (1,035,983) (950,660) Deferred taxes 611,366 (158,185) Others 90,027 85,658 Consolidated shareholders equity adjusted to IFRS (*) Date of initial adoption Page:31 Consolidated income statement R$ thousand Jan -Sep/2009 As published Adjusted to IFRS Gross operating income Sales Products 169,460,968 169,584,519 Services, mainly freight 270,341 270,340 169,731,309 169,854,859 Sales charges (34,654,123
